EXHIBIT 10.3

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to SIR FORTY 57, LLC, a Delaware limited liability
company (“Assignee”), all of Assignor’s rights and obligations under and in
regard to that certain Purchase and Sale Agreement and Joint Escrow Instructions
dated November 5, 2012, (as may have been amended or may hereafter be amended,
the “Purchase Agreement”), between RML Construction, LLP, a Kentucky limited
liability partnership (“Seller”) and Assignor for the purchase and sale of that
certain real property located in Lexington, Kentucky, as more particularly
described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEARS ON FOLLOWING PAGE)








--------------------------------------------------------------------------------





WITNESS THE EXECUTION HEREOF, as of this December 20, 2012.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


                        
By:
/s/ Ana Marie del Rio
 
Secretary and Vice President



                    
ASSIGNEE:


SIR FORTY 57, LLC
a Delaware limited liability company


By:     Steadfast Income Advisor, LLC,
a Delaware limited liability         
company, its Manager
                                    
                            
By:
/s/ Ella S. Neyland
 
Ella S. Neyland, President



                            



















--------------------------------------------------------------------------------



Exhibit A


DESCRIPTION OF THE LAND


Being all of Lots 1a and 1b as shown on the 2nd Amended Final Record Plat of
Mahan Property, 4057 Mooncoin Way and 4161 & 4205 Victoria Way, Lexington,
Fayette County, Kentucky, of record in Plat Cabinet N, Slide 681, in the Fayette
County Clerk’s office. 


Being the same property conveyed to RLM Construction, LLP by Deed dated October
9, 2007, of record in Deed Book 2762, Page 516, by Deed dated November 13, 2008,
of record in Deed Book 2843, Page 590, by Deed dated December 24, 2009, of
record in Deed Book 2920, Page 128, and by Deed dated March 16, 2011, of record
in Deed Book 2997, Page 288, all in the Fayette County Clerk’s office

